DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 8/19/2022 have been entered.
Response to Arguments
Applicant first traverses the rejection of claim 7 under 35 U.S.C. 112(d) (Applicant Arguments, Page 8).  
Applicant’s argument is found persuasive and the rejection is WITHDRAWN.
Applicant additionally indicates that claim 16 has been “amended to redirect dependence to claim 1 and claim 19 is amended to redirect dependence to claim 16” to overcome the objection of these claims (Applicant Arguments, Page 9).  
In view of Applicant’s amendments to claim 16, the objection to claims 16 and 19 is WITHDRAWN.  Claim 19 is newly rejected under 35 U.S.C. 112(b).
Lastly, regarding the rejection of claims 1,2, 6-7, 10-12, 17-18 and 22 under 35 U.S.C. 102(a)(1), Applicant argues that “the present claims are patentable over CAS RN 206132-79-8” (Applicant Arguments, Page 9).  
In view of Applicant’s amendments to the claims, the rejection is WITHDRAWN.  Claims 1-2, 17-18 and 22 are newly rejected.



Election/Restriction
Applicant’s elected species – i.e., 
    PNG
    media_image1.png
    175
    122
    media_image1.png
    Greyscale
  – reads upon claims 1-2, 6-7, 10-12, 16-19 and 22.
The elected species has been searched and is deemed to be free of the prior art and non-obvious.  
Accordingly, in the Action mailed on 5/25/2022, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image2.png
    238
    167
    media_image2.png
    Greyscale
.  
In Applicant’s response dated 8/19/2022, Applicant overcame the rejection by amending the claims to exclude said species.  
Accordingly, in the instant Action, the search has again been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image3.png
    336
    260
    media_image3.png
    Greyscale
wherein, in Formula I, D is closo-carborane, each R is unbranched acyl (see Specification, Paragraph 0032: “[a]s used herein, the term ‘acyl’ is used to mean the residue of carboxylic, sulfonic or phosphorus-containing acids, for example… alkanoyl”), and each A is a cationic functional group – which reads on pending claims 1-2, 17-18 and 22.  A rejection to those claims follows.
Since the search has not been expanded beyond the single additional species identified above, claims 6-7, 10-12, 16 and 19, which are directed to the elected species but which do not include the single additional species, are objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 19 is directed to “[t]he closo-carborane compound according to claim 16” which, in turn, depends from claim 1, “wherein the compound of Formula I is selected from the group consisting of a compound of Formula II, III or IV.”
Claim 19 is rejected as indefinite because none of claims 1, 16 or 19 define what is meant by” a compound of Formula II, III or IV”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 17-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 206347-22-0 (entered into STN on 6/04/1998).
Claim 1 is drawn to a carborane compound of Formula I, which embraces the following compound species
    PNG
    media_image3.png
    336
    260
    media_image3.png
    Greyscale
wherein D is closo-carborane, each R is unbranched acyl (see Specification, Paragraph 0032: “[a]s used herein, the term ‘acyl’ is used to mean the residue of carboxylic, sulfonic or phosphorus-containing acids, for example… alkanoyl”), and each A is a cationic functional group – which reads on pending claims 1-2, 17-18 and 22.  
The compound is taught by CAS RN 206347-22-0.
As such, claims 1-2, 17-18 and 22 are anticipated.
Claim Objections 
Claims 6-7, 10-12, 16 and 19 are objected to as depending from a rejected base claim.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611